Title: From James Madison to Edmund Randolph, 25 February 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. Feby. 25th. 1783.
Congress are still engaged on the subject of providing adequate revenues for the public debts, particularly that due to the army. The recommendation of the Impost will be renewed with perhaps some little variation, to which will be superadded probably a duty on a few enumerated art[i]cles. Master Mercer altho’ he continues to be adverse to the measure declares now that he will not carry his opposition out of Congress. Whether any other general revenues will be recommended is very uncertain. A poll tax seems to be the only one sufficiently simple & equal for the purpose, and besides other objections to which even that is liable, the Constitution of Maryland which interdicts such a tax is an insuperable bar. The plan talked of by some for supplying the deficiency is to call on the States to provide each its proportion of a permanent revenue within itself, and, to appropriate it to the continental debt. The objections against this plan are that as the execution of it will depend on a unanimous & continued punctuality in the 13 States; it is a precarious basis for public credit—that the precariousness will be increased by mutual jealousies among the States that others may be sparing themselves exertions which they are submitting to; and that these jealousies will be still more increased by the mutual opinion which prevails that they are comparatively in advance to the U. States; an opinion which cannot be corrected without closing the accounts between all of them & the U. States; prerequisites to which are a valuation of the land, and a final discrimination of such parts of the separate expenditures of the States as ought to be transferred to the common mass, from such parts as ought in justice to fall on the particular States themselves. Some States also will contend and it would seem neither agst. the principles of justice nor the spirit of the Confederation, for a retrospective abatement of their share of the past debt according to their respective disabilities from year to year throughout the war. What will be the end of this complication of embarrassments time only can disclose. But a greater embarrassment than any is s[t]ill behind. The discontents and designs of the army are every day takeing a more solemn form It is now whispered that they have not only resolved not to lay down their arms ti[l]l justice shall be done them [but] that to prev[en]t surprize a public declaration will be made to that effect It is added and I fear with too much certainty, that the influence of General [Washington] is rapidly decreaseing in the army insomuch that it is even in contemplation to substitute some less scrupulous guardian of their interests
There are a variety of rumours concerning peace but none of them of sufficient authority to be particularized. The Speech of the King of G B. to his parliament and the letter to the Lord Mayor of London from Secy. Townsend as it is stated are the only respectable evidence yet recd. There are also rumours on the adverse side which have still less the complection of authenticity.
A quantity of cloathing on its passage through this State to the British prisoners of war under a passport of Genl Washington was lately siezed and condemned under a law of this State agst. the importation of British goods. After several fruitless experiments to prevail on the siezors to relinquish their appeal to the law, the Legislature have I am told cut the business short by declaring the law as far as it interfered with the authority of the passport to be unconstitutional & void ab initio.
You will suffer me to renew my exhortations to an exchange of your office under the State for a seat in the Legislature. It depends much in my opinion on the measures which may be pursued by Congress & the several States within the ensuing period of 6 months whether prosperity & tranquility, or confusion and disunion are to be the fruits of the Revolution. The seeds of the latter are so thickly sown that nothing but the most enlightened and liberal policy will be able to stifle them. The easetern states particularly Massachussetts conceiv[e] that compared with the Southern they are greatly in advance in the general account
A respectable delegate from Massachussetts a few days ago being a little chafed by some expressions of Masters Lee and Mercer unfavorable to loan office creditors said that if justice was not to be obtained thro the general confederacy, the sooner it was known the better [so] that some states might be forming other confederacys adequate to the purpose[,] adding that some had suffered immensely from the want of a proportional compliance with deman[ds] for men & mon[ey] by others
However erroneous these ideas may be, do they not merit serious attenttion? Unless some amicable & adequate arrangements be speedily taken for adjusting all the subsisting accounts and discharging the public engagements, a dissolution of the union will be inevitable Will not in that event the S[outhern] S[tates] which at sea will be opulent and weak, be an easey prey to the easetern which will be powerful and rapacious? and particularly if supposed c[l]aims of justice are on the side of the latter will they not be a ready prete[x]t for reprisals? The consequence of such a situation would probably be that at alliances would be soug[h]t first by the weaker and then by the stronger party and this country be made subservi[ent] to the wars and politics of Europe
I inclose you the residue of the Extract from Mr. J——s remarks, according to my promise. I could have wished for another conveyance than the post, but preferred the latter to the uncertainty of finding such an one. The badness of the roads or something else has prevented the arrival of the post as yet, so that I must suspend acknowledgmt. of your favor by him till the next week.
Adieu
